DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 1. Claims 1-20 are presented for the examination. 
Claim Objections
 2.	Claims 18-19  are objected under 37 CFR.1.75 as being a substantial duplicate of claim 13. See MPEP 608. 01(m).
                                   Abstract Objected3. 	The abstract of the disclosure is objected to because the abstract should not include the title. Correction is required. See MPEP § 608.01(b). 
4. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001]). The  specification should be so revised.	



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim limitation  “ an operating system adapted to: receive an API call” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification disclose the  operating system for loading a first API set schema and a second API set schema. There is no disclose of any particular structure for performing function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
   


8.	Claims 1-20 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11of  US Patent 10977095 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements as described below:
eceiving an API call including a request to resolve an API set contract to an associated host binary file(receiving an API call including a request to resolve the API set contract to an associated host binary file, col 14, ln 12-15), the API set contract defining a set of APIs( the API set contract defining a set of APIs, col 14, ln 14-15); executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application (executing elements of the first host binary instead of the second host binary responsive to selecting the first API set schema, col 14, ln 25-27) ; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application( executing elements of the second different host binary instead of the first host binary responsive to selecting the second API set schema, col 14, ln 2-30) . 
. The difference between the  US Patent  and this case is evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract to the associated host binary file.

                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over   Cairns (US 20140280596 A1 in view of Dundon(US 6253257 B1) and further in view of  Subbarayan(US 20170012941 A1).

 
As to claim 1, Cairns teaches receiving an API call including a request to resolve an API set contract to an associated host binary file( and client 144 a binary data application 146. A third-party application 116 is an application provided by a party other than the providers of server system 104 and capable of interfacing with server system 104, in some implementations through an API[API], col 18, ln 7-16/ receives a request for a binary data file and forwards the request to document processor 212. The request may include information identifying the requested binary data file, the user making the request, an application ID[API set contract] identifying the application through which the user is making the request, or other suitable information identifying what data is to be accessed and how the data is to be accessed, para[0030], ln 5-15/In step 312, document processor 212 compares the application ID of the application requesting access to the binary data file with the application ID of the last application to revise the binary data file, para[0034], ln 1-5/ receiving an API call including a request to resolve an API set contract since client sent the request using the API and  when the API request is received,  the application ID of the received Api request is compared[resolve] to  another application id  as described above ), evaluating a runtime context of the API call to determine an application identifier for an application that initiated the request to resolve the API set contract to the associated host binary file( receives a request for a binary data file and forwards the request to document processor 212. The request may include information[API set contract] identifying the requested binary data file, the user making the request, an application identifier] identifying the application through which the user is making the request, or other suitable information identifying what data is to be accessed and how the data is to be accessed, para[0030], ln 5-15/In step 312, document processor 212 compares the application ID of the application requesting access to the binary data file with the application ID of the last application to revise the binary data file, para[0034], ln 1-5); 
Cairns does not teach executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application. However, Dundon teaches executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application(a remote library or library set 136 and API 138 in the remote node 132 is available to the remote environment to support API functions[ elements] in the remote node 132, col 4, ln 45-50/This is accomplished by linking the application with a separate library that provides a dynamic API mapping facility. A function[elements] in this library is invoked when the application begins execution. The application's system is scanned to determine which libraries are available, col 2, ln 10-15/FIG. 3 is a block diagram illustrating the process by which one embodiment of the present invention identifies or determines which libraries are required by the invoked API. If an environmental variable is set 300, the remote node 132 determines whether the API[API call] is in the first (full-capability or runtime) or second (remote) program environment[first/second application]. This is depicted in block 302. Next, based on the determined program environment, a default executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application since the library is selected to execute the function of library   and if the AIP call is belonged the first program,  the first library is selected to execute or if the AIP call is belonged to the second program , another library is selected to execute as described above ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Cairns with Dundon to incorporate the feature of executing elements of a first host binary instead of a second host binary responsive to determining that the API call was placed by a first application; and executing elements of the second different host binary instead of the first host binary responsive to determining that the API call was placed by a second application because this allows a single binary application to transparently work with different libraries that provide a common or overlapping API set.
Cairns and  Dundon do not teach the API set contract defining a set of APIs. However,  Subbarayan teaches the API set contract defining a set of APIs(extract from data packets corresponding to a received client message, an API name and hostname corresponding to a target API, (b) compare the extracted API name against API names associated with each of a set of API characteristics data definitions, para[0016], ln 3-10).

As to claims 8,15, they are rejected for the same reason as to claim 1 above.

10.	Claims 2, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over   Cairns (US 20140280596 A1 in view of Dundon(US 6253257 B1)  in view of  Subbarayan(US 20170012941 A1) and further in view of West (US 20140366045 Al).  
As to claim 2, Cairns, Dundon and Subbarayan do not teach loading into memory a first application programming interface (API) set schema resolving an API set contract to a first host binary; and loading into the memory a second API set schema resolving the API set contract to a second different host binary. However,  West teaches loading into memory a first application programming interface (API) set schema resolving an API set contract to a first host binary( API set schema extensions represent additional contracts and host binaries that are installed via optional components, para[0064], In 1-5/The API set schemas may comprise a data structure that is used to resolve API set contract references to the host binary that implements the contract, para[0059], In 1-5); loading into the memory a second API set schema resolving the API set contract to a second different host library ( API set schema extensions represent additional contracts and host binaries that are installed via optional components, para[0064], In1-5/The API set schemas may comprise a data structure that is used to resolve API set contract references to the host binary that implements the contract, para[0059], In 1-5/ A single schema extension may 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Cairns , Dundon  and Subbarayan with West to incorporate the feature of  loading into memory a first application programming interface (API) set schema resolving an API set contract to a first host binary; and loading into the memory a second API set schema resolving the API set contract to a second different host binary because this allows a mapping to be obtained at run-time from an API set contract to the binary that hosts the implementation of the contract.
As to claims 9, 16, they are rejected for the same reason as to claim 2 above.
As to claim 17, West teaches wherein the computer process further comprises: selecting one of first API set schema and the second API set schema to resolve the request based on the application identifier( The loader may use the schema to resolve any API set dependencies from boot-load binaries. In this manner, kernel-mode extensions may be resolved. The loader makes the loaded image of the API set schema binary available to the memory manager. The memory manager may use this to resolve any future kernel-mode API set dependencies, para[0059], ln 7-.  

11.	Claims 4, 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over   Cairns (US 20140280596 A1 in view of Dundon(US 6253257 B1) in view of  Subbarayan(US 20170012941 A1)  and further in view of Gardner(US 7272832 B2).

As to  claim 4,  Cairns , Dundon  and Subbarayan do not teach the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device. However, Gardner teaches the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a computing device(  support to allow operating system-specific loaders to load operating system domain images; domain kernel debugger support; SPGS debugger; platform machine check handling; EFI, PAL/SAL, and APCI runtime support (or emulation of) for domains; support for multiple SPGS binaries running in the same system; and support for multiple domains under control of a single SPGS. V. Secure User Processes, col 19, ln 25-35/ SPK 36 include a secure platform interface (SPI) 56 and a non-privileged ABI 58, col 4, ln 15-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Cairns , Dundon  and Subbarayan with Gardner   to incorporate the feature of   the first host binary and the second host binary are executables of same-type subsystems that share a base operating system in a 
As to claims 11, 18, the are rejected for the same reason as to claim 4 above.

12.	Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Cairns (US 20140280596 A1 in view of Dundon(US 6253257 B1)  in view of  Subbarayan(US 20170012941 A1) and further in view of Parikh(US 6421058 B2).

As to claim 5,  Cairns , Dundon  and Subbarayan do not teach the first host binary and the second host binary are graphics subsystems. However, Parikh teaches the first host binary and the second host binary are graphics subsystems(Various application programming interfaces (APIs) and application binary interfaces (ABIs) have been developed in the past for the purpose of enabling graphics application programmers to control the operation of a graphics chip provided in a graphics system, col 2, ln 15-20).
It would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention was made to modify the teaching of Cairns , Dundon  and Subbarayan with Gardner to incorporate the feature of the first host binary and the second host binary are graphics subsystems  because this  is possible to interact with exciting 3D animations and simulations on relatively inexpensive computer graphics systems in your home or office. 
As to claim 12, it is rejected for the same reason as to claim 5 above.   
  
 
Allowable Subject Matter
 	Claims 3, 6, 7, 10, 13 , 14, 20  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194